DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on October 27, 2021.
Claim 2 is cancelled.
Claim 22 is added. 
Claims 1 and 3-22 are pending.
Claims 15-20 are withdrawn.
Claims 1, 3-14, and 21-22 are examined.
This Office Action is given Paper No. 20220125 for references purposes only.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites “wherein a value of the incentive to be provided.” This phrase is vague and indefinite because it is unclear whether “a value of the incentive” refers to “the value of the incentive” previously recited, or to “a new value of the incentive.” For purposes of applying the prior art only, Examiner will interpret as “the value of the incentive.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-4, 6-13, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martin (US 2018/0007845), in view of MacKugler (US 2017/0280633), and further in view of Foresman et al. (US 2008/0086340).

Claim 1
Martin discloses:
a processor (computer, see [0231]); and
a non-transitory, processor-readable storage medium (see [0241]) comprising a computer readable and executable instruction set, which when executed, causes the processor to:
receive a modified recipe (recipe, see [0261, 0272]) from an assembly line grow pod (grow pod, see [0060, 0260]); 
compare output results (plant tracking, growth tracking, see [0233]) of the modified recipe from the assembly line grow pod with expected characteristics (parameters, see [0234, 0272]) for the modified recipe;
determine that the output results of the modified recipe are within the expected characteristics for the modified recipe (within parameters, particular stage completed, see [0234, 0261, 0272]).
Martin does not disclose:
In response… grow pod.
MacKugler teaches:
in response to determining that the output results of the modified recipe are within the expected characteristics for the modified recipe (specific recipe, see [0026]), store information associated with an incentive (incentivized, e.g. royalty amount, see [0026-0027]) to be provided to a user (user who generated that recipe, see [0026]) associated with the assembly line grow pod.
Martin discloses tracking the output of a grow pod recipe, but fails to disclose an incentive associated with the recipe. MacKugler teaches a royalty payment structure incentive associated with a user recipe for a grow pod. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system for aeroponic plant growth of Martin with the incentive of MacKugler because 1) a need exists for growing plants significantly more efficiently than with current agricultural techniques (see Martin [0005]); and 2) a need exists for simplifying the designing of a garden and the searching of recipes congruent with available harvested ingredients (see MacKugler [0004]). Incentivizing users to provide modified recipes will allow for more widespread use of those recipes (see MacKugler [0027]).
Martin in view of MacKugler does not teach:
wherein a value… characteristics.
Foresman teaches:
wherein a value of the incentive (premium, see [0032, 0042]) to be provided to the user associated with the assembly line grow pod is based on (pricing information on premium applied to crop of different qualities, see [0042]) at least one of the following: the output results (quality of the crop, see [0032, 0038]) 
Martin in view of MacKugler teaches tracking the output of a grow pod recipe and incentivizing the recipe. Martin in view of MacKugler does not teach the value of the incentive is based on the output results exceeding a threshold, but Foresman does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the aeroponic plant growth of Martin, in view of the incentive of MacKugler, with the value of the incentive based on the output results of Foresman because a need exists for providing incentives to producers to use products yielding higher quality crops (see Foreman [0006]). Having the incentive tied to the output results will help improve crop and economic productivity.

Claim 8
Martin discloses:
receiving a modified recipe (recipe, see [0261, 0272]) from a first assembly line grow pod (grow pod, see [0060, 0260]); 
receiving output results (plant tracking, growth tracking, see [0233]) associated with the modified recipe from the first assembly line grow pod;
determining that the output results of the modified recipe exceed a predetermined threshold (experiencing an off-nominal or atypical situation, see [0235]);
receiving a request from a second assembly line grow pod (grow pod, see [0060, 0260]) for the modified recipe (recipe, see [0261, 0272]); 
implementing the modified recipe at the second assembly line grow pod (grows plant at each stage, see [0270-0273]).
Martin does not disclose:
In response… grow pod.
MacKugler teaches:
in response to implementing the modified recipe (specific recipe, see [0026]) at the second assembly line grow pod, storing information associated with an incentive (incentivized, e.g. royalty amount, see [0026-0027]) to be provided to a user (user who generated that recipe, see [0026]) associated with the first assembly line grow pod.
Martin discloses tracking the output of a grow pod recipe, but fails to disclose an incentive associated with the recipe. MacKugler teaches a royalty payment structure incentive associated with a user recipe for a grow pod. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system for aeroponic plant growth of Martin with the incentive of MacKugler because 1) a need exists for growing plants significantly more efficiently than with current agricultural techniques (see Martin [0005]); and 2) a need exists for simplifying the designing of a garden and the searching of recipes congruent with available harvested ingredients (see MacKugler [0004]). Incentivizing users to provide modified recipes will allow for more widespread use of those recipes (see MacKugler [0027]). 
Martin in view of MacKugler does not teach:
wherein a value… characteristics.
Foresman teaches:
wherein a value of the incentive (premium, see [0032, 0042]) to be provided to the user associated with the assembly line grow pod is based on (pricing information on premium applied to crop of different qualities, see [0042]) at least one of the following: the output results (quality of the crop, see [0032, 0038]) exceeding a predetermined threshold (exceeds a threshold, see [0032, 0038]); or the output results being within the expected characteristics.
Martin in view of MacKugler teaches tracking the output of a grow pod recipe and incentivizing the recipe. Martin in view of MacKugler does not teach the value of the incentive is based on the output results exceeding a threshold, but Foresman does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the aeroponic plant growth of Martin, in view of the incentive of MacKugler, with the value of the incentive based on the output results of Foresman because a need exists for providing incentives to producers to use products yielding higher quality crops (see Foreman [0006]). Having the incentive tied to the output results will help improve crop and economic productivity.

Claim 22
Martin discloses:
a processor (computer, see [0231]); and
a non-transitory, processor-readable storage medium (see [0241]) comprising a computer readable and executable instruction set, which when executed, causes the processor to:
receive a modified recipe (recipe, see [0261, 0272]) from an assembly line grow pod (grow pod, see [0060, 0260]); 
compare output results (plant tracking, growth tracking, see [0233]) of the modified recipe from the assembly line grow pod with expected characteristics (parameters, see [0234, 0272]) for the modified recipe;
determine that the output results of the modified recipe are within the expected characteristics for the modified recipe (within parameters, particular stage completed, see [0234, 0261, 0272]).
Martin does not disclose:
In response… grow pod.
MacKugler teaches:
in response to determining that the output results of the modified recipe are within the expected characteristics for the modified recipe (specific recipe, see [0026]), store information associated with an incentive (incentivized, e.g. royalty amount, see [0026-0027]) to be provided to a user (user who generated that recipe, see [0026]) associated with the assembly line grow pod.
Martin discloses tracking the output of a grow pod recipe, but fails to disclose an incentive associated with the recipe. MacKugler teaches a royalty payment structure incentive associated with a user recipe for a grow pod. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the system for aeroponic plant growth of Martin with the incentive of MacKugler because 1) a need exists for growing plants significantly more efficiently than with current agricultural techniques (see Martin [0005]); and 2) a need exists for simplifying the designing of a 
Martin in view of MacKugler does not teach:
wherein a value… characteristics;
wherein a value… recipe.
Foresman teaches:
wherein a value of the incentive (premium, see [0032, 0042]) to be provided to the user associated with the assembly line grow pod is based on (pricing information on premium applied to crop of different qualities, see [0042]) at least one of the following: the output results (quality of the crop, see [0032, 0038]) exceeding a predetermined threshold (exceeds a threshold, see [0032, 0038]); or the output results being within the expected characteristics;
wherein a value of the incentive (pricing information on premium applied to crop of different qualities, see [0042]) to be provided to the user associated with the assembly line grow pod has a direct variable relationship with the output results (quality of the crop, see [0032, 0038]) of the modified recipe.
Martin in view of MacKugler teaches tracking the output of a grow pod recipe and incentivizing the recipe. Martin in view of MacKugler does not teach the value of the incentive is based on the output results exceeding a threshold and that the incentive has a direct variable relationship to the output, but Foresman does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the aeroponic plant growth of Martin, in view of the incentive of MacKugler, with 

Claims 3, 11
Furthermore, Foresman teaches:
a value of the incentive (pricing information on premium applied to crop of different qualities, see [0042]) to be provided to the user associated with the assembly line grow pod has a direct relationship with the output results (quality of the crop, see [0032, 0038]) of the modified recipe.

Claims 4, 13
Furthermore, Martin discloses:
in response to determining that the received output results are not within the expected characteristics, request additional information (current condition of the plant, current levels of nutrients, plant growth efficiency, see [0151]) from the assembly line grow pod.

Claim 6
Furthermore, Martin discloses:
generate simulated expected output results based on the modified recipe to generate the expected characteristics (parameters, see [0234, 0272]).

Claim 7
Furthermore, Martin discloses:
the simulated expected output results comprise output results from a cart within a testing chamber (mobile grow pod, see [0063]).

Claim 9
Furthermore, Martin discloses:
the first assembly line grow pod comprises a physical feature (e.g. upper canopy zone or chamber, lower root zone or chamber, trellis, see [0060, 0068]), and the method further comprises determining that the second assembly line grow pod comprises the physical feature, and implementing the modified recipe at the second assembly line grow pod is in response to determining that the second assembly line grow pod comprises the physical feature (canopy zone area, see [0066]).

Claim 10
Furthermore, Martin discloses:
the output results of the modified recipe comprise at least one of root growth (root growth, see [0195]), stem growth, chlorophyll concentration, leaf growth (plant tracking, growth tracking, see [0233]), or fruit output.

Claim 12
Furthermore, Martin discloses:
comparing output results of the modified recipe from the first assembly line grow pod with the expected characteristics for the modified recipe (see claim 1);
determining that the output results of the modified recipe are within the expected characteristics for the modified recipe (see claim 1); and
in response to determining that the output results of the modified recipe are within the expected characteristics for the modified recipe, storing the information associated with the incentive to be provided to the user associated with the first assembly line grow pod (see claim 1).

Claim 21
Furthermore, Foresman teaches: 
the value of the incentive (premium, see [0032, 0042]) to be provided to the user associated with the assembly line grow pod is based on (pricing information on premium applied to crop of different qualities, see [0042]) the output results (quality of the crop, see [0032, 0038]) exceeding the predetermined threshold (exceeds a threshold, see [0032, 0038]).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Applicant argues that the prior art does not teach an incentive based on the output results exceeding a threshold or being within the expected characteristics. Specifically, Applicant argues that Basso is based on predicted crop yield vs. actual yield (see Amendment p 9). 
Please see new mapping above. 

Applicant further argues against the motivation to combine references with Simpson.
Please note the updated rejection.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 1, 8, and 22 which recite “an incentive to be provided”) have been considered but are given little patentable weight In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621